EXAMINER'S AMENDMENT
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Jacobs on January 19, 2021.
The application has been amended as follows: 
CLAIM 1:
In line 10, replace “, wherein” with --and then--.
In line 11, after “resetting” insert --,--.
In line 12, after “failed,” insert --the signal is also driven to the second level,--.
CLAIM 6:
In line 9, replace “life,” with --life and that contacts of the circuit interrupting device have not failed,--.
In line 11, replace “;” with --and then further driven to a second level to inhibit said circuit interrupting device from being reset;--.

CLAIM 12:
In line 2, delete “is driven”.
In line 2, after “level” insert --when it is determined that the contacts have failed--.

Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Haines et al (2011/0216453) teaches a circuit interrupting device comprising: one or more line terminals  (102 and 104) for connecting to an external power supply; one or more load terminals (140 and 142) for connecting to an external load (Figure 1 and Paragraphs 56-57); 
an auto-monitoring circuit (126) electrically coupled to said fault detection circuit and said interrupting device and continuously monitoring one or more signals to determine an operating state of said circuit interrupting device, wherein at least one of said monitored signals includes said fault detection signal and if said automonitoring circuit determines that said circuit interrupting device has reached its end-of-life and it is determined that contacts of said interrupting device have not failed, then a signal is driven to a first level to actuate a switch (Q2, part of 129 as seen in Figure 4) and open the contacts (Paragraphs 88-90), and that the 
Additionally, Haines teaches that the actuator 129 operates in a “normally open" or “normally closed” configuration in combination with an electronic latch (paragraph 66) and therefore requires a constant first signal to be delivered to keep the contacts open and a constant second signal to keep the contacts closed.  In the event the actuator operates in a "normally closed" configuration, the switch Q2 of Haines would receive a logic high signal at a first level to activate the relay coils of 129 to open contacts 132 and 134 and would need to maintain said first level logic high signal to maintain the contacts in an open and interrupted state.  Haines does not specifically teach that the signal is driven to a second level to inhibit the circuit interrupting device from resetting.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        

/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        1/19/21